Guekry, J.
1. Where a petition for certiorari has been' dismissed and a second petition brought, the second petition should make it affirmatively appear that the first was dismissed for such a cause as that a renewal would be permissible. Sheehan v. City Council of Augusta, 8 Ga. App. 539 (69 S. E. 916). Where this has not been done, there is no error in dismissing- the second application; the presumption in such a case being in favor of the correctness of the judge’s action in the matter.
2. If the first petition for certiorari is void for any reason, no second application may be brought after the expiration of the time for bringing the first petition. A failure to serve the officer whose decision it is sought to review may cause a dismissal, but such dismissal does not bar a second application for certiorari where it is made to appear that such a fact is the sole reason for the dismissal and that it is not a decision on the merits. The order dismissing the first petition in the present case does not show that it was based on any particular reason, but is in effect an order or decision on the merits; and there was no error in dismissing the second application.

Judgment affirmed.


Broyles, O. J., amd MacIntyre, J., concur.